Citation Nr: 1340627	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO which denied service connection for tinnitus and bilateral hearing loss.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge in March 2010.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

The Veteran's claim was previously before the Board in January 2012.  The claim of service connection for tinnitus was granted, and the issue of service connection for bilateral hearing loss was remanded for additional development.  

As all directed development has been accomplished, the issue of service connection for bilateral hearing loss is properly before the Board at this time.  

As the claim of service connection for tinnitus was granted by a rating decision in January 2012, assigned the maximum benefit of 10 percent, it is no longer on appeal.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Principles and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system to include sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran asserts that his current bilateral hearing loss is due to his exposure to excessive and harmful noise during active service.  

The February 2007 and February 2012 VA examination reports establish that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  

A review of the service personnel records shows that his military occupation specialties included that as a field artillery crewman.  The Veteran reported on examination in December 2007 that he was exposed to military explosions while in service.  

Given this factual background, his assertions of exposure to significant noise is found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).

What remains to be established is whether the Veteran's current hearing loss disability is related to his in-service noise exposure.  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  He had no complaints, treatments, or diagnoses relating to hearing loss during service and denied having any ear trouble or hearing loss on separation.  

The Board notes that the Veteran indicated on a report of medical history in June 1973 that he had a history of "ear, eye, nose or throat trouble."  However, the Veteran had a documented vision problem at enlistment.  As such, the notation is likely in reference to his eyes and not the ears.  

The record contains conflicting medical opinions pertaining to the relationship between the Veteran's hearing loss disability and his in-service noise exposure.  

The March 2007 and February 2012 VA examination reports weigh against the claim and the December 2007 private opinion weighs in favor of the claim.  

The Veteran was afforded a VA audiology examination in February 2007 and reported serving in an artillery training unit and firing artillery pieces.  He indicated that he was provided with hearing protection, but he was not specific regarding the consistency of using the hearing protection.  He denied having any post-service noise exposure as a teacher and principal.  He also denied having any recreational noise exposure.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The claims file was not available for review.  As such, the examiner reported that he could not provide an opinion as to the etiology of the bilateral hearing loss without resorting to mere speculation.  

An addendum opinion was obtained in March 2007 after the examiner was provided with the pertinent service treatment records.  The examiner opined that the hearing loss was not the result of noise exposure during military service.  The examiner did not provide a reason or rationale for the opinion.  

On examination in February 2012, the examiner opined that the hearing loss was not at least as likely as not caused by or a result of an event in military service because the separation audiogram indicated normal hearing.  

The Veteran also sought an audiological examination from a private physician.  On examination, the Veteran reported in-service noise exposure including to various forms of explosions.  In December 2007, Dr. M.M. opined that the Veteran's sensorineural hearing loss was most likely related to noise exposure while in the military.  

The Board has also considered the Veteran's lay statements.  The Veteran asserted, in his December 2006 claim, that his hearing loss had its onset in September 1974.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as difficulty hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not is the result of the Veteran's exposure to excessive or harmful noise levels in connection with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


